DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucker et al. (US 2016/0144778 A1).
In claim 1, Tucker discloses in Figs. 1, 3, and 5-6, a system comprising: 
a microcontroller (302) that controls illumination of a plurality of vehicle lights (102-112) that are operable in a flashing state ([0045] the flashing operation; emergency) wherein the plurality of lights operate as hazard flashers ([0015] hazard flashers) visible on a front and rear of a vehicle (see Fig. 1) and a strobing state (strobing signal [0087]) wherein the plurality of lights operate as strobing lights ([0054] a strobing circuit; and strobing lights [0067]) visible on the front and rear of the vehicle;
a manually operated strobe activation switch ([0075] The strobe module 300 can be programmed to be capable of multiple flashing and strobing patterns. For example, a single press of the existing hazard switch might be intended to signal the traditional slow cycling flash. A second press would be intended to select a high speed strobe. Therefore, when various embodiments of the strobe module 300 are installed, a driver or passenger can deploy hazard lights in the manner in which they are accustomed.) that provides a signal to the microcontroller to operate the plurality of vehicle lights in the strobing state ([0068] the strobe module 300 has one or more on-board (not presently shown) accelerometers that detect rapid acceleration (or deceleration), skids, overturns, and other non-typical driving maneuvers and can deploy strobing lights without input from the driver. The microcontroller 302 can be programmed such that the strobing ceases automatically upon resumption of a normal speed or orientation for the vehicle);
wherein the microcontroller (302) operates the plurality of vehicle lights (102-112) in the first hazard flasher state in response activation of an existing manually operated hazard flasher switch (flasher switch inside the vehicle [0009]);
wherein the strobing state has a flash rate that is perceptibly faster than a flash rate of the flashing state ([0042] the strobe rate is 6 Hz, or a factor of three faster than the fastest flash rate expected to be encountered from a standard signal or hazard light. In further embodiments, the strobe rate is 8 Hz or above).
In claim 2, Tucker further discloses the system of claim 1, further comprising an indicator light visible inside the vehicle ([0073] the dashboard 202 provides indication to the microcontroller 302 that the vehicle is switched on) that is controlled by the microcontroller to indicate at least when the plurality of lights are operating in the second strobing state.
In claim 3, Tucker further discloses the system of claim 2, wherein the indicator light comprises a part of the strobe activation switch (in dashboard 202).
In claim 4, Tucker further discloses the system of claim 3, wherein the indicator light flashes at a lower rate when the plurality of vehicle lights are operating in the flashing state and flashes at a higher rate when the plurality of vehicle lights are operating in the strobing state ([0043] it should also be understood that, in various embodiments of the present disclosure, signal lights (e.g., left and right signal) are maintained at the normal 1-2 Hz, while emergency or hazard flashers are deployed at a strobing rate or in a strobing pattern. Moreover, as described in detail below, a normal slower flash rate may be optionally available when the hazard flasher are deployed).
In claim 5, Tucker further discloses the system of claim 4, wherein the plurality of vehicle lights (102-112) comprise existing vehicle signal lights that are operable as turn signal indicators (see Fig. 1).
In claim 6, Tucker further discloses the system of claim 5, wherein the plurality of vehicle lights comprise existing vehicle lights that are operable as brake lights (brake lights [0048]).
In claim 8, Tucker further discloses the system of claim 2, wherein the microcontroller (302) provides a left-to-right and a right-to- left strobing mode of the plurality of vehicle lights in the second strobing state ([0097] presses 1901 move the module 300 to a right to left strobe 1906 and a left to right strobe 1908).
In claim 9, Tucker further discloses the system of claim 8, wherein successive activations of the strobe activation switch (300) cause the microcontroller (302) to switch to and from the left-to-right and the right-to-left strobing modes ([0096] programmed into strobe module (e.g., using the microcontroller 102) such as strobe pattern that moves from right to left or vice versa).
In claim 10, Tucker discloses in Figs. 1, 3, and 5-6, a system comprising:
a strobe circuit ([0011] strobing circuit may also be interfaced to an existing vehicle safety system and cause the strobing of existing vehicle hazard lamps in response to a notification of a predetermined safety related event by the existing vehicle safety system) that controls illumination of a plurality of vehicle lights (102-112) that are operable in a flashing state (emergency) wherein the plurality of lights operate as hazard flashers visible ([0015] hazard flashers) on a front and rear of a vehicle (see Fig. 1) anda strobing state (strobing signal [0087]) wherein the plurality of lights operate as strobing lights visible on the front and rear of the vehicle (the microcontroller 302 may activate strobing lights [0067]); 
a manually activated hazard flasher switch that provides a signal to the strobe circuit to operate the plurality of vehicle lights in the flashing state (flasher switch inside the vehicle [0009]; ([0015] hazard flashers); and
a manually activated strobe switch ([0075] The strobe module 300 can be programmed to be capable of multiple flashing and strobing patterns. For example, a single press of the existing hazard switch might be intended to signal the traditional slow cycling flash. A second press would be intended to select a high speed strobe. Therefore, when various embodiments of the strobe module 300 are installed, a driver or passenger can deploy hazard lights in the manner in which they are accustomed.) that provides a signal to the microcontroller to operate the plurality of vehicle lights in the strobing state ([0068] the strobe module 300 has one or more on-board (not presently shown) accelerometers that detect rapid acceleration (or deceleration), skids, overturns, and other non-typical driving maneuvers and can deploy strobing lights without input from the driver. The microcontroller 302 can be programmed such that the strobing ceases automatically upon resumption of a normal speed or orientation for the vehicle);
wherein the strobing state comprises a flash rate that is perceptibly faster than a flash rate of the flashing state ([0042] the strobe rate is 6 Hz, or a factor of three faster than the fastest flash rate expected to be encountered from a standard signal or hazard light. In further embodiments, the strobe rate is 8 Hz or above).
In claim 11, Tucker further discloses the system of claim 10, wherein the strobe circuit operates the plurality of vehicle lights in the first hazard flasher state in response activation of an existing hazard flasher switch (strobe module 300 operates left and right side lamps 102-112 in a flashing cycle in response to activation of hazard switch 206).
In claim 12, Tucker further discloses the system of claim 10, further comprising an indicator light visible inside the vehicle ([0073] the dashboard 202 provides indication to the microcontroller 302 that the vehicle is switched on) that is affixed to the strobe switch (300) and controlled by the strobe circuit to indicate at least when the plurality of lights is operating in the second strobing state ([0068] the microcontroller 302 can be programmed such that the strobing ceases automatically upon resumption of a normal speed or orientation for the vehicle).
In claim 13, Tucker further discloses the system of claim 12, wherein the strobing circuit provides a left-to-right and a right- to-left strobing mode of the plurality of vehicle lights in the second strobing state ([0097] presses 1901 move the module 300 to a right to left strobe 1906 and a left to right strobe 1908).
In claim 14, Tucker further discloses the system of claim 13, wherein the strobing circuit is configured such that successive activations of the strobe switch cause the microcontroller to switch to and from the left-to-right and the right-to-left strobing modes ([0096] programmed into strobe module (e.g., using the microcontroller 102) such as strobe pattern that moves from right to left or vice versa).
In claim 15, Tucker further discloses the system of claim 14, wherein the strobe switch is lighted to indicate when the strobing circuit is producing the left-to-right strobing mode ([0097]) and when the strobing circuit is producing the right-to-left strobing mode ([0096)).
In claim 16, Tucker discloses in Figs. 1, 3, and 5-6, a system comprising:
a microcontroller (302) configured to control operation of a plurality of vehicle lights that are operative as left and right turn signals (102-112), the microcontroller being further configured to operate the plurality of lights as hazard flashers ([0015] hazard flashers) and as strobing lights ([0054] a strobing circuit; and strobing lights [0067]);
a signal light stalk ((0051] turn signal stalk 204 is generally provided to the left of the steering wheel and operated to activate signal lights. Normally, movement of the turn signal stalk 204 downward indicates a left hand signal and movement of the turn signal stalk 204 upward indicates a right hand signal) that provides input to the microcontroller (302) to operate the plurality of vehicle lights as left or right turn signals;
a manually activated hazard flasher switch (flasher switch inside the vehicle [0009]) that provides input to the microcontroller (302) to operate the plurality of vehicle lights as hazard flashers ([0015] hazard flashers); and
a manually activated strobe switch ([0075] The strobe module 300 can be programmed to be capable of multiple flashing and strobing patterns. For example, a single press of the existing hazard switch might be intended to signal the traditional slow cycling flash. A second press would be intended to select a high speed strobe. Therefore, when various embodiments of the strobe module 300 are installed, a driver or passenger can deploy hazard lights in the manner in which they are accustomed.) that provides input to the microcontroller (302) to operate the plurality of vehicle lights as strobing lights (strobing lights [0067]).
In claim 17, Tucker further discloses the system of claim 16, wherein the microcontroller (302) is further configured to operate the plurality of vehicle lights (102-112) as left-to-right and right-to-left strobing lights ([0097] presses 1901 move the module 300 to a right to left strobe 1906 and a left to right strobe 1908).
In claim 18, Tucker further discloses the system of claim 17, wherein the strobe switch (300) further provides input to the microcontroller (302) to operate the plurality of vehicle lights as left-to-right and right-to-left strobing lights.
In claim 19, Tucker further discloses the system of claim 18, wherein the input to the microcontroller (802) to operate the plurality of vehicle lights as left-to-right and right-to-left strobing lights comprises successive operation of the strobe switch (300).
In claim 20, Tucker further discloses the system of claim 16, wherein the strobe switch (300) further comprises a plurality of lights (in dashboard 202) that indicate if the microcontroller is operating the plurality of vehicle lights as strobing lights ([0067] strobing lights).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. in view of Michelotti (US 6,023,221).
In claim 7, Tucker discloses the system of claim 1; with the exception of disclosing the system further comprising: an audible indicator controlled by the microcontroller; wherein the microcontroller activates the audible indicator when the microcontroller operates the plurality of vehicle lights in the second strobing state.
However, Michelotti discloses an audible indicator controlled by the microcontroller; wherein the microcontroller activates the audible indicator when the microcontroller operates the plurality of vehicle lights in the second strobing state (aural indication of microcontroller operating warning lights; col. 2, lines 1-26).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tucker to provide an audible indicator controlled by the microcontroller; wherein the microcontroller activates the audible indicator when the microcontroller operates the plurality of vehicle lights in the warning state, as taught by Michelotti, wherein the warning state of Michelotti is the strobing state of Tucker in order to provide users clear feedback so that they are aware of the operating state of the lights to avoid inadvertent activation of the strobe state to avoid unnecessary confusion in traffic.
Response to Arguments
Applicant's arguments filed 7/28/22 have been fully considered but they are not persuasive. 
For claim 1, Applicants argue that Tucker does not anticipate claim 1 because Tucker’s strobe module 300 does not contain a separate “manually operated strobe activation switch”, as amended. The Examiner respectfully disagrees because Tucker clearly disclose in paragraph [0075] The strobe module 300 can be programmed to be capable of multiple flashing and strobing patterns. For example, a single press of the existing hazard switch might be intended to signal the traditional slow cycling flash. A second press would be intended to select a high speed strobe. Therefore, when various embodiments of the strobe module 300 are installed, a driver or passenger can deploy hazard lights in the manner in which they are accustomed. 
For claim 10, Tucker discloses among other claimed features a manually activated hazard flasher switch that provides a signal to the strobe circuit to operate the plurality of vehicle lights in the flashing state (flasher switch inside the vehicle [0009]; ([0015] hazard flashers); and a manually activated strobe switch ([0075] The strobe module 300 can be programmed to be capable of multiple flashing and strobing patterns. For example, a single press of the existing hazard switch might be intended to signal the traditional slow cycling flash. A second press would be intended to select a high speed strobe. Therefore, when various embodiments of the strobe module 300 are installed, a driver or passenger can deploy hazard lights in the manner in which they are accustomed.) that provides a signal to the microcontroller to operate the plurality of vehicle lights in the strobing state ([0068] the strobe module 300 has one or more on-board (not presently shown) accelerometers that detect rapid acceleration (or deceleration), skids, overturns, and other non-typical driving maneuvers and can deploy strobing lights without input from the driver. The microcontroller 302 can be programmed such that the strobing ceases automatically upon resumption of a normal speed or orientation for the vehicle).
For claim 16, Tucker discloses among other claimed features a manually activated hazard flasher switch (flasher switch inside the vehicle [0009]) that provides input to the microcontroller (302) to operate the plurality of vehicle lights as hazard flashers ([0015] hazard flashers); and a manually activated strobe switch ([0075] The strobe module 300 can be programmed to be capable of multiple flashing and strobing patterns. For example, a single press of the existing hazard switch might be intended to signal the traditional slow cycling flash. A second press would be intended to select a high speed strobe. Therefore, when various embodiments of the strobe module 300 are installed, a driver or passenger can deploy hazard lights in the manner in which they are accustomed.) that provides input to the microcontroller (302) to operate the plurality of vehicle lights as strobing lights (strobing lights [0067]).
Accordingly, the rejection of claims 1-20 is maintained.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844